Response to Applicant’s Arguments
	Applicant’s arguments filed 12/14/2021 have been fully considered, and they are persuasive.
			Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: determining a projection of a ray traced from a point corresponding to an image backplate that travels through a focal point of a virtual panoramic stereo camera to a lens point within a simulated finite aperture of the virtual panoramic stereo camera; performing a first inverse mapping based at least in part on the projection to obtain an orientation of the virtual panoramic stereo camera; based at least in part on the orientation, performing a second inverse mapping to select a pixel on a capture plane of the virtual panoramic stereo camera and corresponding to the point and the lens point; and computing a ray tracing value associated with the pixel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616